Order filed February 5, 2015




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-14-00016-CR
                                    ___________

               ROY ALLEN OSTERGREN, JR., Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                                Ector County, Texas
                          Trial Court Cause No. B-40,110


                                     ORDER
      The parties have filed in this court a joint motion to abate the appeal. In the
motion, the parties state that they “are currently involved in ongoing plea
negotiations” involving this appeal. The parties request that the appeal be abated
“until these negotiations are resolved.” We grant the motion in part.
      The parties are to notify this court immediately if a resolution is reached that
affects this appeal. The parties are also directed to file in this court any appropriate
motions necessitated by such resolution, if any. If the parties have not resolved the
matter by March 5, 2015, the appeal will be reinstated on that date.
      The motion is granted in part, and the appeal is abated.


                                                          PER CURIAM


February 5, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2